              Case 7:20-cv-03237 Document 1 Filed 04/24/20 Page 1 of 19



 UNITED STATES DISTRICT COURT
 FOR THE SOUTHERN DISTRICT OF NEW YORK
 -----------------------------------------------------------------
 EUGENE SCALIA, Secretary of Labor,                                  :
 United States Department of Labor,                                      COMPLAINT
                                                                     :

                                 Plaintiff,                          : Civil Action No.
                         v.
                                                                     : 20-cv-3237
 BROADWAY MART CORP., d/b/a Valero, d/b/a Gulf,
 d/b/a Sunoco Food Mart; LJR SINGH CORP., d/b/a                      :
 Sunoco Food, d/b/a Conoco; B&J SINGH CORP., d/b/a
 Sunoco, d/b/a Gulf Quick Mart, d/b/a Discount Beer &                :
 Smoke Shop, d/b/a Family Wine and Liquor; JESSICA
 2558, INC. d/b/a Valero; BRENDA 52 FOOD MART,                       :
 INC. d/b/a Valero Foodmart; BACHAN SINGH,
 Individually and as Officer; and BRENDA SINGH,
 Individually and as Officer,

                                 Defendants.

 -----------------------------------------------------------------

                                              INTRODUCTION

        1.       Plaintiff EUGENE SCALIA, Secretary of Labor, United States Department of

Labor (the “Secretary”), by and through undersigned counsel, brings this action under section 16(c)

and section 17 of the Fair Labor Standards Act of 1938, as amended (29 U.S.C. § 201, et seq.)

(“the Act” or “the FLSA”), alleging that Defendants violated sections 6, 7, 11(c), 15(a)(2), and

15(a)(5) of the Act to recover back wages, liquidated damages, and to enjoin acts and practices

which violate the provisions of the FLSA, and to obtain other appropriate relief.

        2.       As set forth below, Defendants operate eleven stores in Duchess, Orange and Ulster

counties, the majority of which are convenience stores located on gas station properties. With few

exceptions, Defendants’ employees routinely worked dozens of overtime hours each week.

However, despite employees’ long hours of work, Defendants paid these employees a regular



                                                         1
             Case 7:20-cv-03237 Document 1 Filed 04/24/20 Page 2 of 19



straight-time hourly rate for all hours worked, without additional compensation for overtime hours.

Moreover, Defendants have falsified records in an attempt to cover up the overtime violations.

Further, Defendants BACHAN SINGH and LJR SINGH CORP. failed to pay at least one

employee any wages for his last week of work, resulting in a failure to pay the minimum wage.

                                JURISDICTION AND VENUE

       3.      Jurisdiction over this action is properly conferred upon this Court by section 17 of

the FLSA, 29 U.S.C. § 217, and 28 U.S.C. §§ 1331 and 1345.

       4.      Venue is proper in the United States District Court for the Southern District of New

York because a substantial part of the events or omissions giving rise to the claims herein occurred

in this District, specifically in Ulster, Orange and Duchess counties.

                                  FACTUAL ALLEGATIONS

                                           THE PARTIES

                                              Plaintiff

       5.      Plaintiff EUGENE SCALIA, Secretary of Labor, United States Department of

Labor, is vested with authority to file suit to restrain violations of the FLSA and recover back

wages and liquidated damages and is the proper plaintiff for this action.

                                          Corporate Defendants

       6.      Defendants LJR SINGH CORP. d/b/a Sunoco Food, d/b/a Conoco; BROADWAY

MART CORP. d/b/a Valero, d/b/a Gulf, d/b/a Sunoco Food Mart; B&J SINGH CORP. d/b/a

Sunoco, d/b/a Gulf Quick Mark, d/b/a Discount Beer & Smoke Shop, d/b/a Family Wine & Liquor;

JESSICA 2558, INC. d/b/a Valero; and BRENDA 52 FOOD MART, INC. d/b/a Valero Foodmart

(collectively, the “Corporate Defendants”) employ the store clerks that comprise the workforce at




                                                 2
              Case 7:20-cv-03237 Document 1 Filed 04/24/20 Page 3 of 19



eleven stores – nine convenience stores located on gas station properties and two specialty

convenience stores – that operate in and around Newburgh, New York.

        7.      Defendant LJR SINGH CORP. is a domestic business corporation organized under

the laws of the State of New York, having its principal office at 3600 Route 9W, Highland, New

York 12528, within the jurisdiction of this Court.

        8.      Defendant LJR SINGH CORP. operates convenience stores located on gas station

properties located at 3600 Route 9W, Highland, New York 12528 and 42 South Plank Road,

Newburg, New York 12550, both within the jurisdiction of this court.

        9.      Defendant BROADWAY MART CORP. is domestic business corporation

organized under the laws of the State of New York, having its principal office at 26 Hopeview

Court, Newburgh, New York, 12550, within the jurisdiction of this Court.

        10.     Defendant BROADWAY MART CORP. operates convenience stores on gas

station properties located at 828 Broadway, Newburgh, New York 12550; 68 Old Temple Rd.,

New Windsor, New York 12553; and 2215 Route 52, Pine Bush, New York 12566, all within the

jurisdiction of the court.

        11.     Defendant B&J SINGH CORP. is a domestic business corporation organized under

the laws of the State of New York, having its principal office at 26 Hopeview Court, Newburgh,

New York, 12550, within the jurisdiction of this Court.

        12.     Defendant B&J SINGH CORP. owns and operates convenience stores on gas

station properties located at 510 and 515 Broadway, Newburgh, NY 12550, as well as two specialty

convenience stores located side by side at 779 Route 211 E, Middletown, NY 10941, all within

the jurisdiction of this court.




                                                3
              Case 7:20-cv-03237 Document 1 Filed 04/24/20 Page 4 of 19



        13.     Defendant JESSICA 2558, INC. is a domestic business corporation organized

under the laws of the State of New York, having its principal office at 26 Hopeview Court,

Newburgh, New York, 12550, within the jurisdiction of this Court.

        14.     Defendant JESSICA 2558, INC. d/b/a Valero owns and operates at least one

convenience store located at 2558 South Ave., Wappingers Falls, NY 12590, within the

jurisdiction of this court.

        15.     Defendant BRENDA 52 FOOD MART, INC. is a corporation organized under the

laws of the State of New York, having its principal office at 26 Hopeview Court, Newburgh, New

York, 12550, within the jurisdiction of this Court.

        16.     Defendant BRENDA 52 FOOD MART, INC. d/b/a Valero Foodmart owns and

operates at least one convenience store located at 909 Route 52, Fishkill, NY 12524, within the

jurisdiction of this court.

        17.     The Corporate Defendants have regulated the employment of all persons employed

by them, acted directly and indirectly in the companies’ interest in relation to the employees, and

thus, are employers of the employees within the meaning of section 3(d) of the Act.

                                   Individual Defendant Bachan Singh

        18.     Defendant BACHAN SINGH resides at 26 Hopeview Court, Newburgh, New

York, 12550, within the jurisdiction of this Court.

        19.     Defendant BACHAN SINGH is the sole owner of defendants BROADWAY

MART CORP., LJR SINGH CORP., B&J SINGH CORP. and JESSICA 2558, INC.

        20.     Defendant BACHAN SINGH is the President of defendants BROADWAY MART

CORP., LJR SINGH CORP., B&J SINGH CORP. and JESSICA 2558, INC.




                                                 4
             Case 7:20-cv-03237 Document 1 Filed 04/24/20 Page 5 of 19



       21.    Defendant BACHAN SINGH is in active control and management of defendants

BROADWAY MART CORP., LJR SINGH CORP., B&J SINGH CORP., JESSICA 2558, INC.,

BRENDA 52 FOOD MART, INC., and the stores they operate.

       22.    Defendant BACHAN SINGH oversees the stores owned and operated by

defendants BROADWAY MART CORP., LJR SINGH CORP., B&J SINGH CORP., JESSICA

2558, INC. and BRENDA 52 FOOD MART, INC.

       23.    Defendant BACHAN SINGH has the authority to make hiring and firing decisions

at defendants BROADWAY MART CORP., LJR SINGH CORP., B&J SINGH CORP. and

JESSICA 2558, INC.

       24.    On information and belief, BACHAN SINGH has the authority to make hiring and

firing decisions at defendant BRENDA 52 FOOD MART, INC.

       25.    Defendant BACHAN SINGH makes hiring and firing decisions at defendants

BROADWAY MART CORP., LJR SINGH CORP. and B&J SINGH CORP.

       26.    Defendant BACHAN SINGH has authority to supervise employees of defendants

BROADWAY MART CORP., LJR SINGH CORP., B&J SINGH CORP, and JESSICA 2558,

INC.

       27.    On information and belief, BACHAN SINGH has the authority to supervise

employees of defendant BRENDA 52 FOOD MART, INC.

       28.    Defendant BACHAN SINGH exercises his authority to supervise employees of

defendants BROADWAY MART CORP., LJR SINGH CORP. and B&J SINGH CORP.

       29.    Defendant BACHAN SINGH has authority to discipline employees of defendants

BROADWAY MART CORP., LJR SINGH CORP., B&J SINGH CORP., and JESSICA 2558,

INC.



                                            5
            Case 7:20-cv-03237 Document 1 Filed 04/24/20 Page 6 of 19



      30.    On information and belief defendant BACHAN SINGH has authority to discipline

employees of defendant BRENDA 52 FOOD MART, INC.

      31.    Defendant BACHAN SINGH exercises his authority to discipline employees of

defendants BROADWAY MART CORP., LJR SINGH CORP., and B&J SINGH CORP.

      32.    Defendant BACHAN SINGH has the authority to determine employee pay at

defendants BROADWAY MART CORP., LJR SINGH CORP., B&J SINGH CORP., and

JESSICA 2558, INC.

      33.    Upon information and belief defendant BACHAN SINGH has the authority to

determine employee pay at defendant BRENDA 52 FOOD MART, INC.

      34.    Defendant BACHAN SINGH exercises his authority to determine employee pay at

defendants BROADWAY MART CORP., LJR SINGH CORP. and B&J SINGH CORP.

      35.    Defendant BACHAN SINGH manages payroll at defendants BROADWAY

MART CORP., LJR SINGH CORP. and B&J SINGH CORP.

      36.    Defendant BACHAN SINGH has authority to make work assignments for

employees at defendants BROADWAY MART CORP., LJR SINGH CORP., B&J SINGH

CORP., JESSICA 2558, INC. and BRENDA 52 FOOD MART, INC.

      37.    Defendant BACHAN SINGH exercises his authority to make work assignments to

employees at defendants BROADWAY MART CORP., LJR SINGH CORP., B&J SINGH

CORP., JESSICA 2558, INC. and BRENDA 52 FOOD MART, INC.

      38.    Defendant BACHAN SINGH has the authority to set employees’ work schedules

at defendants BROADWAY MART CORP., LJR SINGH CORP., B&J SINGH CORP., JESSICA

2558, INC. and BRENDA 52 FOOD MART, INC.




                                           6
             Case 7:20-cv-03237 Document 1 Filed 04/24/20 Page 7 of 19



       39.     Defendant BACHAN SINGH exercises his authority to set employees’ work

schedules at defendants BROADWAY MART CORP., LJR SINGH CORP., B&J SINGH CORP.,

JESSICA 2558, INC. and BRENDA 52 FOOD MART, INC.

       40.     Defendant BACHAN SINGH regularly visits the stores owned and operated by

defendants BROADWAY MART CORP., LJR SINGH CORP., and B&J SINGH CORP.

       41.     Defendant BACHAN SINGH has regulated the employment of all persons he has

employed and has acted directly and indirectly in the interest of the Corporate Defendants and the

stores they operate in relation to employees. Defendant BACHAN SINGH is thus an employer of

the employees within the meaning of section 3(d) of the Act.

                                     Individual Defendant Brenda Singh

       42.     Defendant BRENDA SINGH is married to defendant BACHAN SINGH.

       43.     Upon information and belief, Defendant BRENDA SINGH resides at 26 Hopeview

Court, Newburgh, New York 12550.

       44.     Defendant BRENDA SINGH is the sole owner and officer of defendant BRENDA

52 FOOD MART, INC.

       45.     Defendant BRENDA SINGH is in active control and management of defendant

JESSICA 2558, INC. and BRENDA 52 FOOD MART, INC. and the stores they operate.

       46.     Defendant BRENDA SINGH oversees and regularly visits the two stores operated

by defendants JESSICA 2558, INC. and BRENDA 52 FOOD MART, INC.

       47.     Defendant BRENDA SINGH has the authority to make hiring decisions at

defendants JESSICA 2558, INC. and BRENDA 52 FOOD MART, INC.

       48.     Defendant BRENDA SINGH exercises her authority to make hiring decisions at

defendants JESSICA 2558, INC. and BRENDA 52 FOOD MART, INC.



                                                7
             Case 7:20-cv-03237 Document 1 Filed 04/24/20 Page 8 of 19



       49.     Defendant BRENDA SINGH has authority to supervise employees at defendants

JESSICA 2558, INC. and BRENDA 52 FOOD MART, INC.

       50.     Defendant BRENDA SINGH exercises her authority to supervise employees at

defendants JESSICA 2558, INC. and BRENDA 52 FOOD MART, INC.

       51.     Defendant BRENDA SINGH has authority to determine employee compensation

at defendants JESSICA 2558, INC. and BRENDA 52 FOOD MART, INC.

       52.     Defendant BRENDA SINGH exercises her authority to determine employee

compensation at defendants JESSICA 2558, INC. and BRENDA 52 FOOD MART, INC.

       53.     Defendant BRENDA SINGH manages payroll at defendants JESSICA 2558, INC.

and BRENDA 52 FOOD MART, INC.

       54.     Defendant BRENDA SINGH has authority to set the work schedules for employees

of defendants JESSICA 2558, INC. and BRENDA 52 FOOD MART, INC.

       55.     Defendant BRENDA SINGH exercises her authority to set the work schedules for

employees at defendants JESSICA 2558 INC. and BRENDA 52 FOOD MART, INC.

       56.     Defendant BRENDA SINGH has regulated the employment of all persons she has

employed and has acted directly and indirectly in the interest of defendants JESSICA 2558, INC.

and BRENDA 52 FOOD MART, INC. and the stores they operate. Defendant BRENDA SINGH

is thus an employer of the employees within the meaning of section 3(d) of the Act.

                 DEFENDANTS ARE AN ENTERPRISE ENGAGED IN COMMERCE

       57.     The Corporate Defendants’ business activities, as described herein, are related and

performed through common control for a common business purpose and constitute an enterprise

within the meaning of section 3(r) of the Act.

       58.     The Corporate Defendants have common management and ownership by defendant



                                                 8
              Case 7:20-cv-03237 Document 1 Filed 04/24/20 Page 9 of 19



BACHAN SINGH, who is 100% owner of defendants BROADWAY MART CORP., LJR SINGH

CORP., B&J SINGH CORP. and JESSICA 2558, INC, and is in active management and control

of defendant BRENDA 52 FOOD MART, INC., which is owned by his wife defendant BRENDA

SINGH.

        59.     In pursuing this common business purpose, each Corporate Defendant engages in

substantially similar, if not identical, business activities.

        60.     The Corporate Defendants engage in the business of operating convenience stores

in and around Newburgh, New York, which sell items such as alcohol, cigarettes and candy, as

well as gas, to members of the public in stores.

        61.     During the relevant period, from July 23, 2017 through approximately December

31, 2018 (“the relevant time period”), many of the Corporate Defendants’ employees worked at

more than one store, including stores operated by two or more of the Corporate Defendants, in the

same workweek and pay period.

        62.     For example, during the relevant period more than one employee who worked most

of the week for Defendant JESSICA 2558, INC. also worked part of the week for Defendant

BRENDA 52 FOOD MART, INC.

        63.     During the relevant time period, some employees of Defendants were transferred

from one Corporate Defendant to the other based on the needs of the Corporate Defendants at the

time.

        64.     For example, after Defendant BRENDA 52 FOOD MART, INC. opened in 2018,

Defendant BACHAN SINGH directed more than one employee who regularly worked at stores




                                                    9
             Case 7:20-cv-03237 Document 1 Filed 04/24/20 Page 10 of 19



operated by other Corporate Defendants to report to work at Defendant BRENDA 52 FOOD

MART, INC.

       65.     Defendants BROADWAY MART CORP., LJR SINGH CORP., B&J SINGH

CORP., JESSICA 2588, INC. and BRENDA 52 FOOD MART, INC. use the same vendors.

       66.     Defendants BROADWAY MART CORP., LJR SINGH CORP., B&J SINGH

CORP., JESSICA 2588, INC. and BRENDA 52 FOOD MART, INC. use the same accountant.

       67.     Defendants BROADWAY MART CORP., LJR SINGH CORP., B&J SINGH

CORP., JESSICA 2588, INC. and BRENDA 52 FOOD MART, INC. use the same attorneys.

       68.     Defendant BACHAN SINGH represented Defendants BROADWAY MART

CORP., LJR SINGH CORP., B&J SINGH CORP., JESSICA 2588, INC. and BRENDA 52 FOOD

MART, INC. during meetings related to the Wage and Hour Division’s investigations into the

Corporate Defendants.

       69.     Defendants BROADWAY MART CORP., B&J SINGH CORP., JESSICA 2588,

INC. and BRENDA 52 FOOD MART have the same corporate address, 26 Hopewell Court,

Newburgh, New York 12550, which is also the address where Defendant BACHAN SINGH

resides.

       70.     The enterprise has had an annual gross volume of sales made or business done in

an amount not less than $500,000.00 for the relevant time period covered by this complaint.

       71.     The Corporate Defendants each have employees handling, selling, or otherwise

working on goods or materials that have been moved in or produced for commerce. These goods

include but are not limited to gas and items for sale at convenience stores such as cigarettes,

alcohol, candy and lottery tickets. Therefore, the employees are employed in an “enterprise




                                               10
                Case 7:20-cv-03237 Document 1 Filed 04/24/20 Page 11 of 19



engaged in commerce or in the production of goods for commerce” within the meaning of section

3(s)(1)(A) of the Act, 29 U.S.C. § 203(s)(1)(A).

                                       DEFENDANTS’ PAY PRACTICES

          72.     During the relevant time period, Defendants have employed employees as store

clerks.

          73.     During the relevant time period, Defendants used similar pay practices to pay the

store clerks at their stores.

          74.     Defendants’ pay practices violated the Act in several ways.

                                     Failure to Pay Overtime Premiums

          75.     During the relevant time period, most of Defendants’ employees regularly worked

more than 60 hours per week.

          76.     During the relevant time period, many of Defendants’ employees regularly worked

between 70 and 84 hours per week.

          77.     During the relevant period, Defendants paid each of their employees the same

hourly wage without regard to the number of overtime hours they worked each week.

          78.     For instance, Defendants paid many of their employees between $8.00 and $10.50

per hour for all hours worked during the workweek.

          79.     Defendants did not pay their employees any additional premiums of one and one-

half times their regular rate of pay for hours worked in excess of 40 in a workweek.

          80.     For example, during one workweek in September 2018, pay and time records show

an employee worked 84 hours and was paid $10.00 per hour for all hours worked or $840.00.

During another workweek in September 2018, those records show that the same employee worked

81.5 hours and was paid $10.00 for all hours worked or $815.00.



                                                  11
             Case 7:20-cv-03237 Document 1 Filed 04/24/20 Page 12 of 19



       81.     As a result, during the relevant time period, Defendants failed to pay their

employees proper overtime when employees worked in excess of 40 hours per week as prescribed

by section 7 of the FLSA.

                                     Failure to Pay Minimum Wages

       82.     During the relevant time period, defendants LJR SINGH CORP. and BACHAN

SINGH failed to pay one employee any wages for his last week of work.

       83.     During the relevant time period, the employee worked approximately 12 hours per

day.

       84.     By failing to pay one employee any wages for work performed his last week of

work, defendants BACHAN SINGH and LJR SINGH CORP. failed to pay the applicable statutory

minimum wages prescribed in section 6 of the Act.

                 Defendants’ Unlawful Recordkeeping Policies and Practices

       85.     During the relevant time period, Defendants did not make, keep, and preserve

complete and accurate records of their employees and of the wages, hours, and other conditions of

employment which they maintained as prescribed by the regulations issued and found at 29 C.F.R.

Part 516.

       86.     More specifically, during the relevant time period, Defendants failed to keep

complete and accurate records of, inter alia, store clerks’ daily and weekly hours of work, or

records of their regular or overtime rates of pay.

       87.     Defendants created handwritten payroll records designed to falsely suggest that

Defendants complied with the overtime requirements of the Act.

       88.     Defendants’ handwritten payroll records significantly understate the number of

hours worked by most of their employees.



                                                 12
             Case 7:20-cv-03237 Document 1 Filed 04/24/20 Page 13 of 19



       89.     Defendants’ handwritten payroll records also do not accurately reflect the total

wages that Defendants paid their employees each week.

       90.     Defendants’ handwritten payroll records further falsely record that Defendants’

employees were paid overtime premiums for hours worked over 40 in a single workweek.

               Defendants’ Practices Have Been Willful

       91.     As described herein, Defendants’ actions have been willful.

       92.     Defendants have been aware of the overtime, minimum wage and recordkeeping

requirements of the Act since at least 2017.

       93.     In previous investigations conducted in 2017, the Wage and Hour Division of the

United States Department of Labor (“WHD”) investigated defendants BACHAN SINGH,

BRENDA SINGH, BROADWAY MART CORP., LJR SINGH CORP., B&J SINGH CORP., and

JESSICA 2558, INC. (“WHD’s 2017 Investigations”).

       94.     During WHD’s 2017 Investigations, defendants BROADWAY MART CORP.,

LJR SINGH CORP., B&J SINGH CORP., and JESSICA 2558, INC. were owned by defendant

BACHAN SINGH.

       95.     During WHD’s 2017 Investigations, WHD concluded that Defendants

BROADWAY MART CORP., LJR SINGH CORP., B&J SINGH CORP., and JESSICA 2558,

INC. paid their employees a fixed straight time hourly rate for all hours worked without the

requisite overtime premiums.

       96.     During WHD’s 2017 Investigations, WHD also determined that defendants

BROADWAY MART CORP., LJR SINGH CORP., B&J SINGH CORP., and JESSICA 2558,

INC. failed to maintain proper records.




                                               13
              Case 7:20-cv-03237 Document 1 Filed 04/24/20 Page 14 of 19



       97.      As a result of WHD’s 2017 Investigations, defendants BROADWAY MART

CORP., LJR SINGH CORP., B&J SINGH CORP., and JESSICA 2558, INC. agreed to pay more

than $180,000 in back wages to resolve WHD’s 2017 Investigations.

       98.      During WHD’s 2017 Investigations, WHD provided defendant BACHAN SINGH

with publications about the FLSA’s requirements on at least two occasions.

       99.      During WHD’s 2017 Investigations, defendant BRENDA SINGH had operational

control over defendant JESSICA 2558 INC. and as such, would have learned of her duty to comply

with the FLSA.

                                      FIRST CAUSE OF ACTION

       Violation of Sections 6(a) and 15(a)(2) of the FLSA, Failure to Pay Minimum Wage

       100.     The Secretary incorporates by reference and re-alleges the allegations in paragraphs

1 to 99 of the complaint.

       101.     By failing to pay one employee any wages for his last week of work, Defendants

BACHAN SINGH and LJR SINGH CORP. willfully violated the provisions of sections 6 and

15(a)(2) of the Act. Through their unlawful practices, Defendants BACHAN SINGH and LJR

SINGH CORP. willfully paid this store clerk employed in an enterprise engaged in commerce or

in the production of goods for commerce at a rate less than the applicable statutory minimum wage

prescribed in section 6 of the Act.

       102.     Accordingly, Defendants BACHAN SINGH and LJR SINGH CORP. are liable for

any unpaid minimum wages and an equal amount in liquidated damages under section 16(c) of the

Act or, in the event liquidated damages are not awarded, unpaid minimum wages and prejudgment

interest on said unpaid minimum wages under section 17 of the Act.




                                                 14
              Case 7:20-cv-03237 Document 1 Filed 04/24/20 Page 15 of 19



                                    SECOND CAUSE OF ACTION

       Violation of Sections 7(a) and 15(a)(2) of the FLSA, Failure to Pay Overtime

       103.     The Secretary incorporates by reference and re-alleges the allegations in paragraphs

1 to 99 of the complaint.

       104.     Defendants in many workweeks have willfully violated the provisions of sections

7 and 15(a)(2) of the Act by employing their store clerks in an enterprise engaged in commerce or

in the production of goods for commerce, for workweeks longer than those prescribed in section

7 of the Act without compensating the employees for their employment in excess of the prescribed

hours at rates not less than one and one-half times the regular rates at which they were employed.

       105.     Therefore, Defendants are liable for unpaid overtime compensation and an equal

amount in liquidated damages under section 16(c) of the Act or, in the event liquidated damages

are not awarded, unpaid overtime compensation and prejudgment interest on said unpaid overtime

compensation under section 17 of the Act.

                                  THIRD CAUSE OF ACTION

                      Violation of Sections 11(c) and 15(a)(5) of the FLSA

       106.     The Secretary incorporates by reference and re-alleges the allegations in paragraphs

1 to 99 of the complaint.

       107.     Defendants have willfully violated the provisions of sections 11(c) and 15(a)(5) of

the Act, in that these Defendants failed to make, keep, and preserve adequate and accurate records

of their employees and of the wages, hours, and other conditions of employment which they

maintained as prescribed by the Regulations issued and found at 29 C.F.R. Part 516. Specifically,

Defendants failed to make and maintain adequate and accurate records of, inter alia, their

employees’ actual daily and weekly hours of work, and regular and overtime rates of pay.



                                                 15
              Case 7:20-cv-03237 Document 1 Filed 04/24/20 Page 16 of 19



       WHEREFORE, cause having been shown, Plaintiff respectfully prays for judgment

against Defendants providing the following relief:

       1.       An injunction issued pursuant to section 17 of the Act permanently restraining

Defendants, their officers, agents, servants, employees, and those persons in active concert or

participation with Defendants, from violating the provisions of sections 6, 7, 11(c), 15(a)(2), and

15(a)(5) of the Act;

       2.       An order pursuant to section 16(c) of the Act finding Defendants liable for unpaid

minimum wage and overtime compensation found due Defendants’ employees listed on the

attached Exhibit A and an equal amount of liquidated damages; or

       3.       In the event liquidated damages are not awarded, for an injunction issued pursuant

to section 17 of the Act restraining Defendants, their officers, agents, employees, and those persons

in active concert or participation with Defendants, from withholding the amount of unpaid

minimum wage and overtime compensation found due Defendants’ employees and prejudgment

interest computed at the underpayment rate established by the Secretary of Treasury pursuant to

26 U.S.C. § 6621;

       4.       An order compelling Defendants to reimburse the Secretary for the costs of this

action; and

       5.       An order granting such other relief as the Court may deem necessary or appropriate.

DATED:          April 24, 2020
                New York, New York

                                                      KATE S. O’SCANNLAIN
                                                      Solicitor of Labor

                                                      JEFFREY S. ROGOFF
                                                      Regional Solicitor




                                                 16
Case 7:20-cv-03237 Document 1 Filed 04/24/20 Page 17 of 19



                                 s/ Allison L. Bowles
                                 ALLISON L. BOWLES
                                 Senior Trial Attorney

                                 U.S. Department of Labor,
                                 Attorneys for Plaintiff Secretary of Labor

                                 U.S. Department of Labor
                                 Office of the Regional Solicitor
                                 201 Varick Street, Room 983
                                 New York, NY 10014
                                 (646) 264-3658
                                 (646) 264-3660 (fax)
                                 bowles.allison@dol.gov
                                 NY-SOL-ECF@dol.gov
                                 Secretary of Labor, Plaintiff




                            17
      Case 7:20-cv-03237 Document 1 Filed 04/24/20 Page 18 of 19




                            EXHIBIT A
              FIRST & LAST NAME
1.            Don Adikarige
2.            Aravinda Nath Akuratiya Ge
3.            Upali Anada Hapuarachige
4.            Joanne Apelles
5.            Manojkumar Ari
6.            Chanaka Danthanarayana
7.            Sreeni Doe
8.            Vishal Doe
9.            Melissa Doolan
10.           Viraj Gani Achchige
11.           Ranjith Hewagama
12.           Gamini Ilandaridewa
13.           Rajapaksh Withanamalage Jayanth Ashoka
14.           Rupinder Kaur
15.           Kalana Krishan
16.           Rahul Kumar
17.           Rajat Kumar
18.           Sujeewa Lekamalage
19.           Lakshija Majunkajuwa
20.           Juan Pablo Arenas
21.           Harischandra Pahalawattage
      Case 7:20-cv-03237 Document 1 Filed 04/24/20 Page 19 of 19




22.           Boddkia Pathkanucolle Cedara
23.           Kumar Ramesh
24.           Sameera Sandun
25.           Samara Sinhege Saranga Shamal
26.           Amarjit Singh
27.           Balwinder Singh
28.           Davinder Singh
29.           Gagan Deep Singh
30.           Harpal Singh
31.           Harpreet Singh
32.           Inder Singh
33.           Karanjit Singh
34.           Lovepreet Singh
35.           Ranjeet Singh
36.           Ravinder Singh
37.           Suhkdev Singh
38.           Suhkwinder Singh
39.           Sukhchain Singh
40.           Surinder Singh
41.           Buddika Sooliyapperuma
42.           Pa Udaya Anlisha
43.           Ingrid Uguarte
44.           Luis Vasquez
45.
              Jeewan Yaddehi Arachchige
